DETAILED ACTION
	This Office action is in response to the Amendment filed on 22 January 2021.  Claims 2-5, 9-11, 13-15, and 20-29 are pending in the application. Claims 1, 6-9 12, and 16-19 have been cancelled.  Claims 20-29 are newly submitted.
This application is a divisional of application Serial No. 14/913,764, filed on 23 February 2016, now abandoned, which is a national stage application under 35 USC 371 of PCT/EP2014/067842, filed on 21 August 2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 27-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In the election filed on 06 July 2020, Applicant elected for examination Species VI on which Applicant stated claims 1, 9, and 13-16 are readable. Therefore, claims 27-29 claiming the bottom gate conductor layer is formed from a non-woven mesh of interconnecting conductive filaments has been constructively non-elected.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim27-29 have been withdrawn from 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13-15, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 15 have been amended to require “the source-drain conductor layer defines at least source and drain electrode circuitry for an array of transistor devices”.  It is unclear what is meant by this claim limitation, that is, how or in what way do the source and drain conductor layer define source and drain electrode circuitry.  To define source and drain electrode circuitry, does the claim require the source-drain conductor layer to be patterned?  It is also unclear what is encompassed by the term “source and drain circuitry”.
Claims 9 and 15 have also been amended to require that “the semiconductor layer defines semiconductor channels for the array of transistor devices”.  However, it is unclear how the semiconductor layer defines semiconductor channels for the array of transistor devices.  Does the claim require the semiconductor layer to be patterned to define semiconductor channels for the array of transistor devices?  It is disclosed in 
Claim 9 has been amended to require “the top gate conductor layer defines top gate electrode circuitry for the array of transistor devices”.  It is unclear how the top gate conductor layer defines top gate electrode circuitry for the array of transistor devices.  Does the claim require the top semiconductor layer to be patterned? It is also unclear what is encompassed by “top gate circuitry for the array of transistor devices”.
Claim 15 has been amended to require “the top gate conductor layer defines gate lines for the array of transistor devices”.  It is unclear how the top gate conductor layer defines gate lines.  Does the claim require the top gate conductor to be patterned to define the gate lines? In addition, does defining gate lines encompass forming top gate electrodes? 
Claim 9 has been amended to require “wherein the bottom gate conductor layer defines an array of conductor islands and links interconnecting the conductor islands”.  It is unclear what is meant by the bottom gate conductor layer defines an array of conductor islands and links. Does the claim require the bottom gate conductor layer to be patterned to define islands and links?   It is disclosed, with reference to Fig. 2, in paragraph [0040] of Applicant’s US Publication No. US 2019/0088790 that the conductor layer 4 is formed into an array of conductor islands 34, each conductor island 34 connected by links 36 within the patterned conductor layer 4 to all adjacent conductor islands (in both x and y directions). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 13, 14, 15, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. US 2003/0015703, of record.
Regarding claim 9, Yamazaki et al. disclose a device, shown in Fig. 1A, comprising:
an unplanarised plastic substrate 101, see Fig. 3A and paragraph [0110];
a bottom gate conductor layer 105 formed on the unplanarised substrate 101, see Fig. 3A;
a planarisation layer 110 formed over the bottom gate conductor layer 105, see Fig. 3B; and
at least a source-drain conductor layer 150, 151 (see Fig. 6B) and a semiconductor layer 116 (see Fig. 3C) formed over the planarization layer, and

wherein the source-drain conductor layer 150, 151 defines at least source and drain electrode circuitry for an array of transistor devices, 
wherein the semiconductor layer 116 defines semiconductor channels 162, 163 for the array of transistor devices, and
wherein the top gate conductor layer 133,134 defines top gate electrode circuitry for the array of transistor devices and the bottom gate conductor layer 105 provides bottom gate electrodes 105 for the array of transistor devices,
wherein the bottom gate conductor layer 105 defines an array of conductor islands 103-106 and links 180 interconnecting the conductor islands (see Fig. 8A).. 
Regarding claim 13, in the device of Yamazaki et al., the top gate conductor layer 133, 134 defines gate lines 182, and the bottom gate conductor layer 105 defines column conductors 180, each column conductor aligned with a respective one of the gate lines 182, see Figs. 8A and 9A.  
Regarding claim 14, in the device of Yamazaki et al., each of said gate lines 182 provides a first gate electrode 133 for a respective column of thin film transistors, and each of said column conductors 180 provides a second gate electrode 105 for the respective column of transistors, see Figs. 8A and 9A.
Regarding claim 15, Yamazaki et al. disclose a method of operating a device, wherein the device, shown in Fig. 1A, comprises:
an unplanarised plastic substrate 101, see Fig. 3A and paragraph [0110];

a planarisation layer 110 formed over the bottom gate conductor layer 105, see Fig. 3B; and
at least a source-drain conductor layer 150, 151 (see Fig. 6B) and a semiconductor layer 116 (see Fig. 3C) formed over the planarization layer, and
a top-gate conductor layer 133, 134 formed over the planarization layer 110 on the opposite side of the source-drain conductor layer 150, 151  to the bottom gate conductor layer 105,
wherein the source-drain conductor layer 150, 151 defines at least source and drain electrode circuitry for an array of transistor devices, 
wherein the semiconductor layer 116 defines semiconductor channels 162, 163 for the array of transistor devices, and
wherein the top gate conductor layer 133,134 defines gate lines 182 (see Fig. 9A) for the array of transistor devices and the bottom gate conductor layer 105 provides bottom gate electrodes 105 for the array of transistor devices, and
wherein the method comprises:
controlling the voltage applied to the bottom gate electrodes 105 defined by the bottom gate conductor layer so as to mitigate stress induced in the semiconductor channels by the operation of the gate lines, wherein the stress arises from sequentially switching the gate lines into an on-state whilst keeping all other gate lines in an off-state by applying an off-voltage to the all other gate lines, see paragraphs [0015]-[0018], [0027], [0028], [0065], [0084], [0087], and [0100]-[0101].  Since the S value (sub-
Regarding claim 20, in the device of Yamazaki.et al., each conductor island 103-106 of the array of conductor islands is connected by links 180 within the bottom gate conductor layer to all adjacent conductor islands, see Figs. 3A and 8A.  
Regarding claim 22, in the device of Yamazaki et al., the links 180 have a smaller area than the conductor islands 1-3-106, as shown in Figs. 3A and 8A.  
Regarding claim 23, in the device of Yamazaki et al., the conductor islands 103-106 have a substantially square shape.  As shown in Fig. 8A, bottom gate conductor layer 105 has a substantially square shape.
Regarding claim 24, as shown in Fig. 8A, in the device of Yamazaki et al., the conductor islands 103-106 are all interconnected such that a function of the bottom gate electrodes 105 is achievable simultaneously for all transistor devices in the array of transistor devices. As shown in Fig. 8A, the conductor islands 103-106 are interconnected by common wiring 180 so that a function of the bottom gate electrodes 105 is achievable simultaneously for all transistor devices in the array of transistor devices. 
Regarding claim 25, in the device of Yamazaki et al., the bottom gate conductor layer 105 defines spaces (see Fig. 8A) bound by the conductor islands 103-106 and links 180, wherein the spaces have a greater area than the conductor islands 103-106.  
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. US 2003/0015703, as applied to claim 9 above, further in view of Surguy, WO 01/53887, and Yu et al., 7,449,135, both of record.
Yamazaki et al. is applied as above. Yamazaki et al. disclose in that substrate 101 can be plastic, see paragraph [0110].  Surguy discloses a thin film transistor having both top and bottom gates, shown in Fig. 1(a), that is fabricated on an unplanarised substrate 1 made of an optically transparent plastics material, such as, PET.  Surguy lacks anticipation of the unplanarised substrate having a surface roughness RA greater than 5nm.  However, Yu et al. disclose that the surface roughness of a traditional PET plastic substrate (Ra) is 13.796 nm (nanometer), as shown in FIG. 10.  Therefore, in light of the disclosure of Yu et al., it would have been obvious to the skilled artisan that the unplanarised plastic substrate 1 of Surguy would have a surface roughness of RA greater than 5nm. Since Yamazaki et al. disclose that 101 can be a plastic, it would have been obvious to the skilled artisan that the unplanarised PET substrate of Surguy could have been substituted for the plastic substrate 101 of Yamazaki et al.




11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. US 2003/0015703, as applied to claim 9 above, further in view of Surguy, WO 01/53887, in view of Yu et al., 7,449,135, further in view of Sasagawa et al. US 2014/0004656, all of record.
Yamazaki et al. is applied as above. Yamazaki et al. disclose in that substrate 101 can be plastic, see paragraph [0110].  Surguy discloses a thin film transistor having both top and bottom gates, shown in Fig. 1(a), that is fabricated on an unplanarised substrate 1 made of an optically transparent plastics material, such as, PET.  However, Surguy lacks anticipation of the unplanarised substrate having a surface roughness RA greater than 5nm.  However, Yu et al. disclose that the surface roughness of a traditional PET plastic substrate (Ra) is 13.796 nm (nanometer), as shown in FIG. 10. Therefore, in light of the disclosure of Yu et al., it would have been obvious to the skilled artisan that the unplanarised plastic substrate 1 of Surguy would have a surface roughness of RA greater than 5nm.  Although Yamazaki et al. disclose forming planarization layer 110b comprising silicon oxide (see paragraph [0113]), Yamazaki et al. fail to anticipate that the planarisation layer 110b has a lower surface roughness than the surface of the plastic substrate 101.  Sasagawa et al. disclose a thin film transistor having a planarization layer 480 comprising silicon dioxide has a surface roughness RA  of less than or equal to 1 nm, preferably less than or equal to 0.3 nm, more preferably less than or equal to 0.1 nm, see paragraph [0056], since forming a semiconductor active layer on a planarised surface having a low surface roughness yields higher carrier mobility and improves the operating characteristics of the thin film transistor.  Therefore, it would have been obvious to the skilled artisan that the planarization layer 110b in the known method of Yamazaki et al. could have a lower surface roughness than the surface of the plastic substrate on which the bottom gate electrode 105 is formed, since forming the semiconductor layer on a planarised surface having a low surface roughness would yield higher carrier mobility and improve the operating characteristics of the thin film transistor of Yamazaki et al.

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive. Applicant has argued that Yamazaki et al. fail to teach the bottom gate, source-drain, and top-gate conductor layers.  Yamazaki et al. teach a bottom gate conductor layer 105 (First Electrode in Fig. 1A), a source-drain conductor layer 150 (Interconnection 17 in Fig. 1A), 151, and a top-gate conductor layer 133, 134 (Second Electrode in Fig. 1A), as shown in Figs. 1A, 7A, and 7B.
Applicant has further argued that there is no mention in Yamazaki of stress arising from sequentially switching the gate lines into an on-state while keeping all other gate lines in an off-state by applying an off- voltage to the all other gate lines. The method of independent claim 15 only requires “controlling the voltage applied to the bottom gate electrodes”.  Yamazaki teaches that the top and bottom electrodes can be structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Hence, independent claims 9 and 15 are not deemed to patentably distinguish Applicant’s claimed device and method of operating that device from the prior art device and its method of operation disclosed by Yamazaki et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/
Primary Examiner, Art Unit 2822